By Judge Robert P. Vines
This case came to this Court on appeal from the General District Court and was presented to me on the question of whether or not the Certificate of Analysis was admissible, specifically that the Certificate does not comply with the requirements of § 18.2-268.7, specifically, that the Certificate does hot contain a statement that the Director removed the withdrawal certificate from the vial and attached it to the Certificate of Analysis.
Clearly, the Certificate of Analysis contains no such statement, and I agree with the Opinion of Judge Ledbetter dated February 25, 1993, in the case of Commonwealth v. Slusher, 30 Va. Cir. 231 (1993). See also Lutz v. City of Richmond, 205 Va. 93 (1964), and Thurston v. City of Lynchburg, 15 Va. App. 475, 424 S.E.2d 701 (1992).
Accordingly, the Certificate in this case is inadmissible.
Mr. Davis should prepare an Order dismissing the charge with endorsement by Mr. Hapgood noting his exception unless the Commonwealth wishes to try the case without the Certificate, in which case it should be set for trial.